ORDER

PER CURIAM.
Ray G. Stout (“Stout”) appeals the judgment on his conviction of one count of stealing in violation of section 570.030 RSMo (2000) and one count of first degree tampering in violation of section 569.080 RSMo (2000). Stout argues that the trial court erred in denying his motion for new trial because Stout’s unexplained possession of the items in question was neither sufficiently recent nor exclusive to support conviction. Stout also claims that the trial court erred in denying his motion to suppress evidence of two of the stolen items because the items were discovered by illegal searches.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).